Case 2:20-cv-00409-ILRL-JVM Document 1 Filed 02/05/20 Page 1 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA
NEW ORLEANS DIVISION

CHRISTOPHER WILLIS, Individually and For | Case No.
Others Similarly Situated,
JURY TRIAL DEMANDED
v.
COLLECTIVE ACTION PURSUANT
REAGAN POWER & COMPRESSION, LLC, | TO 29 U.S.C. § 216(b)

 

COLLECTIVE ACTION COMPLAINT

SUMMARY

1. Christopher Willis brings this lawsuit to recover unpaid overtime wages and other damages
from Reagan Power & Compression, LLC under the Fait Labor Standards Act (FLSA). See 29 U.S.C. §
201 ef seq.

2. Willis and the Straight Time Workers (defined below) regularly worked more than 40 hours
a week.

3. But Reagan did not pay them overtime.

4, Instead of paying overtime as requited by the FLSA, Reagan classified Willis and the
Straight Time Workers as independent contractors and paid them the same hourly rate for all hours
worked, including those in excess of 40 in a workweek (“straight time for overtime”).

5. This collective action seeks to recover the unpaid overtime wages and other damages owed
to these workers.

JURISDICTION & VENUE
6. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

 
Case 2:20-cv-00409-ILRL-JVM Document 1 Filed 02/05/20 Page 2 of 12

7. Venue is proper under 28 U.S.C. § 1391(b)(1) as Reagan maintains its headquartets in

Gretna, Louisiana, which is in this District and Division.
PARTIES

8. Willis worked for Reagan as a Welder from approximately July 2019 through October
2019.

9, Throughout his employment, Reagan paid him straight time for overtime and classified
him as an independent contractor.

10. In fact, Reagan was Willis’ employer, and Willis was Reagan’s employee.

11. Willis’ written consent to be a party plaintiff is attached as Exhibit 1.

12. Willis brings this FLSA collective action on behalf of himself and all other similarly situated
workers who Regan classified as independent contractors and paid according to its straight time for
overtime policy.

13. Reagan paid each of these workers the same houtly tate for all hours worked, including
those in excess of 40 in a workweek in violation with the FLSA.

14, The collective of similarly situated employees sought to be certified is defined as:

All individuals employed by, or working on behalf of, Reagan who were
classified as independent contractors and paid straight time for
overtime at any time during the past 3 years (“Straight Time Workers”).

15. The Straight Time Workers can be readily ascertained from Reagan’s records.

16. Reagan may be served with process by serving its registered agent: CT Corporation
System, 3867 Plaza Tower Drive, Baton Rouge, Louisiana 70816.

COVERAGE UNDER THE FLSA

17. At all relevant times, Reagan has been an employer within the meaning of the Section 3(d)

of the FLSA. 29 U.S.C. § 203(d).

 

 
Case 2:20-cv-00409-ILRL-JVM Document 1 Filed 02/05/20 Page 3 of 12

18. At all relevant times, Reagan has been an enterprise within the meaning of Section 3(t) of
the FLSA. 29 U.S.C. § 203@).

19. At all relevant times, Reagan has been an enterprise engaged in commerce or in the
production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §
203(s)(1). Reagan has and has had employees engaged in commetce or in the production of goods for
commerce, or employees handling, selling, or otherwise working on goods or materials — such as tools,
cell phones, badges, uniforms, and personal protective equipment — that have been moved in or produced
for commerce.

20. In each of the last 3 years, Reagan has had annual gtoss volume of sales made or business
done of at least $1,000,000.

21. At all relevant times, Willis and the Straight Time Workers were engaged in commerce or
in the production of goods for commerce.

22. Reagan treated Willis and the Straight Time Workers as employees.

23. Reagan dictated the pay practice applied to Willis and the Straight Time Workers.

24. Reagan’s misclassification of Willis and the Straight Time Workers as independent
contractors does not alter their status as “employees” under the FLSA.

25. Reagan applied this policy regardless of any alleged individualized factors such as job
position, job duties /responsibilities, or geographic location.

20. By paying Willis and the Straight Time Workers straight time for overtime, Reagan violated
(and continues to violate) the FLSA’s requirement that it pay employees at 1 and ’% times their regular
tates for hours worked in excess of 40 in a workweek.

27, As a result of Reagan’s straight time for overtime pay plan, Willis and the Straight Time

Workers do not receive overtime as requited by the FLSA.

 
Case 2:20-cv-00409-ILRL-JVM Document 1 Filed 02/05/20 Page 4 of 12

FACTUAL ALLEGATIONS
28. Reagan provides power generation, compression, and pumping packages.
29, To complete its business objectives, Reagan hires workers such as Willis and the Straight

Time Workers.

30. Reagan classifies Willis and the Straight Time Workers as “independent contractors.”

31, But Reagan does not hire these workers on a project-by-project basis.

32. Rather, Reagan hires and treats these workers just like regular, even if sometimes short
term, employees.

33. Many of these individuals worked for Reagan and were paid straight time for overtime.

34. These workers make up the proposed collective of Straight Time Workers.

35. For example, Willis worked for Reagan as a Welder from approximately July 2019 through
October 2019.

36. As a Welder, Willis welded and repaired metal structures, tools, and equipment.

37. Willis did not have any supervisory duties.

38. Willis did not hire for fire employees.

39. Willis did not exercise discretion and judgment as to matters of significant.
40. Willis was a blue-collar worker.
41. Throughout his employment, Reagan classified him as an independent contractor and paid

him straight time for overtime.

42. Reagan paid Willis and the Straight Time Workers according to its straight time for
overtime pay scheme.

43. Reagan paid Willis and the Straight Time Workers by the hout.

44, Reagan did not pay Willis and the Straight Time Workers on a salary basis.

45, If Willis and the Straight Time Workers did not work, they did not get paid.

4:

 
Case 2:20-cv-00409-ILRL-JVM Document 1 Filed 02/05/20 Page 5 of 12

46. Willis’ work schedule is typical of the Straight Time Workers.

47. Willis and the Straight Time Workers worked the schedule set by Reagan and/or its clients.

48. The schedule set by Reagan and/or its clients effectively prohibited Willis and the Straight
Time Workers from working other jobs for other companies while working on jobs for Reagan.

49, Willis and the Straight Time Workers often work more than 10 hours a day, for as many
as 7 days in a week, for weeks at a time.

50. Reagan knows Willis and the Straight Time Workers work for 10 or more houts a day, for
as many as 7 days a week.

51. Reagan’s records reflect the fact that Willis and the Straight Time Workers regularly work
in excess of 40 hours in certain workweeks.

52. Willis and the Straight Time Workers do not receive overtime for hours worked in excess
of 40 in any of those weeks.

53. Instead, Willis and the Straight Time Workers are paid straight time for overtime.

54. Without the job performed by Willis and the Straight Time Workers, Reagan would not
be able to complete its business objectives.

55. Willis and the Straight Time Workers relied on Reagan for work and compensation.

56. Willis and the Straight Time Workers cannot subconttact out the work they are assigned
by Reagan.

57, Willis and the Straight Time Workers must follow Reagan’s and/ot its clients’ policies and
procedutes.

58. Willis and the Straight Time Workers’ work must adhere to the quality standards put in
place by Reagan and/or its clients.

59. Willis and the Straight Time Workers did not substantially invest in the tools requited to

complete the overall job to which they were assigned.

5.

 
Case 2:20-cv-00409-ILRL-JVM Document 1 Filed 02/05/20 Page 6 of 12

60. Willis and the Straight Time Workers did not market their services while employed by
Reagan.

61. Willis and the Straight Time Workers did not incur operating expenses like rent, payroll,
marketing, and/or insurance.

62. At all relevant times, Reagan and/or its clients maintained control, oversight, and direction
of Willis and the Straight Time Workers, including, but not limited to, hiring, firing, disciplining,
timekeeping, payroll, and other employment practices.

63. Reagan controls Willis and the Straight Time Workers’ pay.

64. Likewise, Reagan and/or its clients control Willis and the Straight Time Workets’ work.

65. Willis and the Straight Time Workers are not requited to possess any unique or specialized
skillset (other than that maintained by all other workers in their respective positions) to perform theit job
duties.

66. Reagan and/or its clients set these workers’ schedules and compensation; supervises them;
requires them to adhete to strict guidelines, directive, and its (or its clients’) policies and procedutes.

67. Reagan controls Willis and the Straight Time Workers’ opportunities for profit and loss
by dictating the hours they work and the rates they are paid.

68. While working for Reagan, Reagan controlled all the significant or meaningful aspects of
the job duties Willis and the Straight Time Workers perform.

69. Reagan exercises control over the hours and locations Willis and the Straight Time
Workers work, the tools and equipment they use, and the rates of pay they receive.

70. Even though Willis and the Straight Time Workers work away from Reagan’s offices
without the constant presence of Reagan supervisors, Reagan still controls significant aspects of their job

activities by enforcing mandatory compliance with its (or its clients’) policies and procedutes.

 
Case 2:20-cv-00409-ILRL-JVM Document 1 Filed 02/05/20 Page 7 of 12

71. The daily and weekly activities of Willis and the Straight Time Workers are routine and
largely governed by standardized plans, procedures, and checklists.

72. All the Straight Time Workers perform similar job duties and ate subjected to the same or
similar policies and procedures which dictate the day-to-day activities they perform.

| 73. All the Straight Time Workers work similar hours and are denied overtime as a result of

the same illegal pay practice.

74. All the Straight Time Workers work in excess of 40 hours each week.

75. Reagan uniformly denies Willis and the Straight Time Workers overtime for the hours they
work in excess of 40 hours in a single workweek.

76. Neither Willis nor any of the other Straight Time Workers ever received guaranteed weekly
compensation irrespective of the hours or days worked.

77. Reagan’s straight time policy violates the FLSA because it deprives Willis and the Straight
Time Workers of overtime for the hours they work in excess of 40 houts in a single workweek.

78. Reagan knew, or showed reckless disregard for whether, the Straight Time Workers were
not exempt from the FLSA’s overtime provisions.

79. Reagan did not pay Willis and the Straight Time Workers overtime.

80. Reagan knew, or showed reckless disregard for whether, the conduct described in this
Complaint violated the FLSA.

COLLECTIVE ACTION ALLEGATIONS

81. The Straight Time Workers were victimized by Reagan’s pattern, practice, and/or policy
which is in willful violation of the FLSA.

82. Other Straight Time Workers worked with Willis and indicated they were paid in the same

manner (straight time for overtime) and performed similar work.

 
Case 2:20-cv-00409-ILRL-JVM Document 1 Filed 02/05/20 Page 8 of 12

83. Based on his experience at Reagan, Willis knows Reagan’s illegal practices were imposed
on other Straight Time Workers.

84. The Straight Time Workers ate similarly situated in all relevant respects.

85. The Straight Time Workers are blue-collar workers.

86. Even if their precise job duties might vary somewhat, these differences do not matter for
the purposes of determining their entitlement to overtime.

87. The illegal straight time policy that Reagan imposed on Willis was likewise imposed on the
other Straight Time Workers.

88. All the Straight Time Workets were victimized by Reagan’s pattern, practice, and policy
which is in willful violation of the FLSA.

89. Like Willis, the Straight Time Workers are denied overtime when they work more than 40
houts in a week.

90. The overtime owed to Willis and the Straight Time Workers will be calculated using the
same records and the same formula.

91. Willis’ experiences are therefore typical of the experiences of the Straight Time Workers.

92. The specific job titles or precise job locations of the various members of the Putative Class
do not prevent collective treatment.

93, Willis has no interest contrary to, or in conflict with, the Straight Time Workers that would
prevent class or collective treatment.

94, Like each Straight Time Worker, Willis has an interest in obtaining the unpaid overtime
wages owed under federal law.

95. A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

 
Case 2:20-cv-00409-ILRL-JVM Document1 Filed 02/05/20 Page 9 of 12

96. Absent a collective action, many Straight Time Workers will not obtain redress of theit
injuries and Reagan will reap the unjust benefits of violating the FLSA.
97. Further, even if some of the Straight Time Workers could afford individual litigation
against Reagan, it would be unduly burdensome to the judicial system.
98. Concentrating the litigation in one forum will promote judicial economy and parity among
the claims of the Straight Time Workets, as well as provide judicial consistency.
99. The questions of law and fact that are common to each Putative Class Member
predominate over any questions affecting solely the individual members.
100. Among the common questions of law and fact are:
a. Whether Reagan employed the Straight Time Workers within the meaning of the
FLSA;
b. Whether Reagan’s decision to pay straight time for overtime to these workers was
made in good faith;
c. Whether Reagan’s violation of the FLSA was willful; and
d. Whether Reagan’s illegal straight time pay practice applied to the Straight Time
Workers.
101. Willis and the Straight Time Workers sustained damages arising out of Reagan’s illegal and
uniform employment policy.
102. Consistent with Reagan’s illegal straight time policy, Willis and the Straight Time Workers
were not paid overtime when they worked more than 40 hours in a workweek.
103. As part of its regular business practices, Reagan intentionally, willfully, and repeatedly
engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Willis and the Straight

Time Workers.

 
Case 2:20-cv-00409-ILRL-JVM Document 1 Filed 02/05/20 Page 10 of 12

104. Reagan’s illegal straight time policy deprived Willis and the Straight Time Workers of the
premium overtime wages they are owed under federal law.

105. There are many similarly situated Straight Time Workers who have been denied overtime
pay in violation of the FLSA who would benefit from the issuance of a court-supervised notice of this
lawsuit and the opportunity to join it.

106. Those similarly situated employees are known to Reagan, are readily identifiable, and can
be located through Reagan’s records.

CAUSE OF ACTION
VIOLATION OF THE FLSA

107. Reagan violated, and is violating, the FLSA by failing to pay Willis and the Straight Time
Workers overtime.

108. Reagan misclassified the Plaintiff and Straight Time Workers as contractors.

109. Reagan failed to pay the Plaintiff and Straight Time Workers overtime.

110. Reagan paid the Plaintiff and Straight Time Workers straight time for overtime.

111. Reagan knowingly, willfully, or in reckless disregard carried out this illegal pattern ot
practice of failing to pay the Straight Time Workers overtime compensation.

112.  Reagan’s failure to pay overtime compensation to these employees was neither reasonable,
not was the decision not to pay overtime made in good faith.

113. Accordingly, Willis and the Straight Time Workers are entitled to overtime wages in an
amount equal to 1.5 times their rate of pay, plus liquidated damages, attorney’s fees, and costs.

JURY DEMAND
114. Willis demands a trial by jury.
PRAYER
WHEREFORE, Willis, individually, and on behalf of the Straight Time Workers respectfully

requests that this Court grant the following relief:
-10-

 
Case 2:20-cv-00409-ILRL-JVM Document 1 Filed 02/05/20 Page 11 of 12

a. An order designating this lawsuit as a collective action and authorizing notice pursuant

to 29 U.S.C. § 216(b) to the Straight Time Workers;

b. A judgment against Reagan awarding Willis and the Putative Members all their unpaid

overtime compensation and an additional, equal amount, as liquidated damages;

c. Issuance of a declaratory judgment that Reagan’s practices violate the FLSA;

d. An order awarding attorneys’ fees, costs, and expenses;

e. Pre- and post-judgment interest at the highest applicable rates; and

f. Such other and further relief as may be necessaty and appropriate.

Respectfully submitted,

By: /s/Philip Bobrer

-11-

Philip Bohrer (#14089)
phil@bohrerbrady.com

Scott E. Brady (#24976)
scott@bohrerbrady.com
BOHRER BRADY, LLC
8712 Jefferson Highway, Suite B
Baton Rouge, Louisiana 70809
225-925-5297 — Telephone
225-231-7000 — Facsimile

AND

Michael A. Josephson

Texas Bar No. 24014780
Andtew W. Dunlap

Texas Bar No. 24078444

Taylor A. Jones

Texas Bar No. 24017823

(Pro Hac Vice Forthcoming)
JOSEPHSON DUNLAP LAW FIRM
11 Greenway Plaza, Suite 3050
Houston, Texas 77046
713-352-1100 — Telephone
713-352-3300 — Facsimile
mjosephson@mybackwages.com
adunlap@mybackwages.com
tjones@mybackwages.com

 
Case 2:20-cv-00409-ILRL-JVM Document 1 Filed 02/05/20 Page 12 of 12

-12-

AND

Richard J. (Rex) Burch

Texas Bar No. 24001807
BRUCKNER BURCH, P.L.L.C.
8 Greenway Plaza, Suite 1500
Houston, Texas 77046
713-877-8788 — Telephone
713-877-8065 — Facsimile
tburch@brucknerburch.com

 
